DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.

 Response to Amendment
2.	Claims 1 and 3-6 are currently pending.
3.	Claim 2 is canceled.
4.	Claim 1 is currently amended.

Claim Interpretation
5.	The claimed language of “state information pieces” is only being interpreted to include temperature data.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
7.	The limitation in Claim 1 with new matter recites: “In response to the transmission interval being set to the initial interval, the wireless transmission unit wireless transmits less than all of the state information pieces.”  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “less than all of the state information pieces” in the application filed. The amendment narrows the information transmitted at the initial interval because the plurality of state information pieces is not transmitted, but rather, a limited amount of information is transmitted.  The specification indicates that only some of the plurality of state information pieces is transmitted at the initial interval.  One skilled in the art would recognize that transmitting less than all of the state information pieces would include transmitting the pieces that is a smaller amount than the full amount of state information pieces collected. However, transmitting only some of the plurality would include transmitting more than zero state information pieces up to the full amount of state information collected. As such, there is no indication in the specification that the invention had possession of transmitting less than all of the state information pieces in response to the transmission interval being set to an initial interval.  Any claim not specifically mentioned has been included based on its dependency.
	

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasao (US 20180038414 A1), in view of Shigeru (JP 2003269447 A), and in further view of Martin (US 20130342362 A1).
12.	Regarding Claim 1, Sasao teaches a state monitoring device of a railcar… the state monitoring device comprising (Sasao: [0049] "Thus, in particular, by applying the bearing 1 with a wireless sensor [state monitoring] to bearings used for machine tools, industrial machines, vehicles, and the like, the bearings, the machine tools, the industrial machines, the vehicles [railcar], and the like can be used for a long time while ensuring reliability."): 
A monitoring sensor provided… and configured to detect state information pieces of a machine part… (Sasao: [0034], [0038], and [0060] "The detection sensor 14 includes any one of [single] or a plurality of sensors [monitoring sensor] among various sensors that detect physical quantities [detect state information pieces] regarding the bearing body 5, which influence on the operation, performance, and the like of the bearing body 5, such as... a temperature sensor that detects the ambient temperature of the bearing body 5..."  Also, "When the detection information by the detection sensor 14 is a value in the normal region, the signal processing unit 15a transmits the detection information via the transmission processing unit 15b at a preset first transmission interval [at transmission interval]." Also, "When the internal temperature detected by the detection sensor 14 is a normal value and is lower than the threshold value T1, according to the characteristic diagram of FIG. 4, the transmission interval is set to f6 that is relatively-long." Note that Sasao teaches the plurality of state information pieces as detection information which includes temperature information. Although Sasao detects other information such a vibration information too, Sasao still detects a plurality of temperature information including ambient and internal temperatures of the bearing (from detection sensor 14) as described in [0034] and [0060].); 
A wireless transmission unit… and configured to wirelessly transmit signals at a transmission interval, the signals containing the state information pieces detected by the monitoring sensor (Sasao: [0035] "Detection information by the detection sensor 14 [signals containing state information pieces] is transmitted by the wireless transmitting unit 15 [wireless transmission unit] via wireless communication [wirelessly transmit signals], and is received by a wireless receiving unit 50 provided in a receiving-side device, for example."); 
A power supply provided… and configured to supply electric power to the monitoring sensor and the wireless transmission unit (Sasao: [0007] "According to an aspect of the present invention, there is provided a bearing with a wireless sensor, the bearing including…  a power generation unit [power supply] that is provided in the bearing body and configured to provide electric power to the detection sensor [electric power to monitoring sensor], the transmission processing unit [wireless transmission unit], and the signal processing unit.");
And a storage unit provided… and configured to store the state information pieces, wherein (Sasao: [0071] "In this case, for example, a temperature-transmission interval function expressing a relation between a temperature and a transmission interval, which represents the characteristic line L illustrated in FIG. 4, is stored in the wireless transmitting unit 15 [storage unit], on the basis of the detection information from the detection sensor 14 [store state information pieces], a corresponding transmission interval is specified according to the temperature-transmission interval function, and the detection information is transmitted at the specified transmission interval."  Note that a skilled practitioner would recognize that, in order to process data, it is inherent that data must be stored at least temporarily.): 
The monitoring sensor is a bearing temperature sensor configured to detect temperature information pieces of a bearing of the bogie as the state information pieces (Sasao: [0034] "The detection sensor 14 includes any one of or a plurality of sensors among various sensors that detect physical quantities regarding the bearing body 5, which influence on the operation, performance, and the like of the bearing body 5, such as... a temperature sensor [monitoring sensor is temperature sensor] that detects the ambient temperature [detect temperature information pieces] of the bearing body 5..."); 
When it is determined that a monitored value… obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval (Sasao: [0043] "In the bearing 1 with a wireless sensor having the foregoing configuration, when the detection information detected by the detection sensor 14 [monitored value] is a normal value [not more than a threshold], the wireless transmitting unit 15 transmits the detection information at the first transmission interval [predetermined initial interval] having a relatively-long transmission interval."); 
When it is determined that the monitored value has exceeded the threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a narrow interval narrower than the initial interval (Sasao: [0044] "From this state, when an abnormality occurs in the bearing body 5, and the detection information of the detection sensor 14 [monitored value] is changed to a value of the attention calling region [exceeded threshold] from that of the normal region, the wireless transmitting unit 15 transmits the detection information at the second transmission interval whose transmission interval is shorter than the first transmission interval [narrower interval narrower than initial interval]."); 
The monitoring sensor detects the state information pieces at a sampling interval narrower than the initial interval (Sasao: [0038] "When the detection information by the detection sensor 14 [single monitoring sensor] is a value in the normal region, the signal processing unit 15a transmits the detection information via the transmission processing unit 15b at a preset first transmission interval. In contrast, when the detection information by the detection sensor 14 is a value in the attention calling region, the signal processing unit 15a transmits the detection information [detects state information pieces] via the transmission processing unit 15b at a second transmission interval [sampling interval] whose period is shorter than the first transmission interval [narrower than initial interval]."); -2-Application No. 16/466,269
And in response to the transmission interval being changed from the initial interval to the narrow interval, all of the state information pieces stored in the storage unit at the time of change of the transmission interval are wirelessly transmitted by the wireless transmission unit (Sasao: [0041] "When each of various pieces of the detection information is transmitted [transmitted by wireless transmission unit], a threshold value is set for each of various pieces of the detection information, and the transmission interval [initial interval] may be changed for each piece of the detection information on the basis of a corresponding threshold value.  In addition, when a plurality of pieces of the detection information is collectively transmitted, a threshold value is set for each of various pieces of the detection information, when any one of or a plurality of pieces of the detection information exceeds the threshold value or when a detection information evaluation value obtained by, for example, adding or multiplying detection information equivalent values that correspond to the plurality of pieces of the detection information exceeds the threshold value, the transmission interval may be changed according to the detection information [changed from initial interval to narrow interval], the detection information evaluation value, or the like, and the plurality of pieces of the detection information [transmits all of state information pieces] may be transmitted at the changed transmission interval." Note that a skilled practitioner would recognize that, in order to process data, it is inherent that data must be stored at least temporarily.).
Sasao fails to explicitly teach a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device comprising: when it is determined that a monitored value including a temperature rise rate obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval; the storage unit has a capacity that stores at least the plurality of state information pieces detected by the monitoring sensor within the initial interval; the storage unit is configured to store the plurality of state information pieces that are state information pieces from the previously transmitted state information piece to the most lately transmitted state information piece; and in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits less than all of the state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit.
However, in the same field of endeavor, Shigeru teaches a state monitoring device of a railcar including a carbody and a bogie, the state monitoring device comprising (Shigeru: [0001], [0017], and [0018] "The present invention relates to a sensor-equipped bearing device and detects abnormalities such as seizure and peeling of a bearing from the temperature detected by a temperature sensor. In particular, it is effective for determining an abnormality of a bearing such as an axle bearing or a mechanical facility such as a railway vehicle [railcars, including carbody and bogie] or an automobile in which the temperature of the bearing or the temperature sensor unit is affected by weather conditions such as outside air temperature, wind and rain, or operation conditions."  Also, "FIG. 1 shows a bearing device with a sensor (rotary support device with a temperature sensor for a railway vehicle) according to a first embodiment of the present invention."  Also, "The temperature detected by the temperature sensor 30 is transmitted by wire or wirelessly to the control means 35 configured by a computer or the like. The control means 35 processes the detection signal of the temperature sensor 30 and determines whether or not there is an abnormality." Note that Figure 1 shows the monitoring sensor and transmission unit at the railcar bogie after detecting temperature values.):
When it is determined that a monitored value including a temperature rise rate obtained from the state information pieces is not more than a threshold, the wireless transmission unit wirelessly transmits the signals at the transmission interval that is a predetermined initial interval (Shigeru: [0024]] "The microcomputer determines the temperature based on the difference [temperature rise amount] between the sensor detection temperature [temperature information pieces] stored in the first storage means M1 and the sensor detection temperature [temperature information pieces] stored in the second storage means M2, and the difference Δt between time t2 and time t1. Calculate the rate of increase [temperature rise rate]. The microcomputer determines whether or not the temperature increase rate [temperature rise rate] exceeds a preset threshold value, and if so, notifies the driver or the like with a display or an alarm device.");
The storage unit has a capacity that stores at least the plurality of state information pieces detected by the monitoring sensor within the initial interval (Shigeru: [0024] "The microcomputer stores the sensor detected temperature [stores plurality of state information pieces, from single monitoring sensor within initial interval] in the first storage means M1 [storage unit has capacity].");
The storage unit is configured to store the plurality of state information pieces that are state information pieces from the previously transmitted state information piece to the most lately transmitted state information piece (Shigeru: [0012] "The control means stores the temperature information detected earlier among the temperature information obtained every predetermined time [store all state information pieces from previously transmitted state information piece] in the first storage means, and the temperature information detected after the predetermined time is stored in the second storage means [store most lately transmitted state information piece]. And the rate of change is calculated based on the previous temperature information and the subsequent temperature information, and the subsequent temperature information is overwritten in the first storage means, and the next temperature information is stored in the second temperature after a predetermined time."); 
Sasao and Shigeru are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing on vehicles such as a railcar.
	Sasao and Shigeru fails to explicitly teach in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits less than all of the state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit.
	However, in the same field of endeavor, Martin teaches in response to the transmission interval being set to the initial interval, the wireless transmission unit wirelessly transmits less than all of the state information pieces detected by the monitoring sensor within the initial interval and stored in the storage unit; and in response to the transmission interval being changed from the initial interval to the narrow interval, all of the state information pieces stored in the storage unit at the time of change of the transmission interval are wirelessly transmitted by the wireless transmission unit (Martin: [0037] and [0043] "The term "Communication Management Unit" or "CMU" as used herein means any device capable of receiving data and/or alarms from one or more motes 10 and capable of transmitting data and alarm information to a remote receiver. CMU 32 is preferably a single unit that would serve as a communications link to other locations, such as a mobile base station 42 (e.g., the locomotive 46), a land-based base station 44, etc..."  Also, "As an example of operation, consider the monitoring of wheel bearings. The goal is to monitor bearings in motion, therefore, data that is collected while the railcars 38 are motionless does not contribute to determining the condition of the bearing [initial transmission interval]. To save power and limit the uninformative temperature information, data may be suppressed when the railcar was not moving [transmit less than all of the state information pieces detected by monitoring sensor in response to initial interval set]. As such, data is only stored in CMU 32 and transmitted [second, narrower interval] to the base station 42, 44 when useful data is found [transmission interval changes and in response, transmit all of state information pieces]." Note that a skilled practitioner would recognize that the initial interval is set so data is not transmitted to the remote stations when the temperature data is at ambient temperature (as determined by the CMU). The initial interval is equivalent to when the train is stopped and the data collected does not need to be transmitted to the remote stations. Transmitting less than all the state information pieces is equivalent to not transmitting any state information pieces because less than all of the state information pieces may be broadly interpreted to also include zero state information pieces.  Additionally, a skilled practitioner would recognize the narrower interval transmits the data collected when it is determined to be necessary as the temperature of the bearings are increased.).
Sasao, Shigeru, and Martin are considered to be analogous to the claim invention because they are in the same field of monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao and Shigeru to incorporate the teachings of Martin to transmit different amounts of data because it provides the benefit of monitoring train systems to detect temperature data while reducing power consumption from the reduced burden of transmitting data.
13.	Regarding Claim 3, Sasao, Shigeru, and Martin remains as applied above in Claim 1, and further, Shigeru teaches the monitored value further includes a temperature rise amount obtained from the temperature information pieces (Shigeru: [0024] "The microcomputer determines the temperature based on the difference [temperature rise amount] between the sensor detection temperature [temperature information pieces] stored in the first storage means M1 and the sensor detection temperature [temperature information pieces] stored in the second storage means M2, and the difference Δt between time t2 and time t1. Calculate the rate of increase [temperature rise rate]. The microcomputer determines whether or not the temperature increase rate [temperature rise rate] exceeds a preset threshold value, and if so, notifies the driver or the like with a display or an alarm device.").
14.	Regarding Claim 4, Sasao, Shigeru, and Martin remains as applied above in Claim 3, and further, Sasao teaches a communication interval determining unit configured to determine a magnitude relation between the monitored value and the threshold and determine the transmission interval of the wireless transmission unit (Sasao: [Page 4, Paragraph 7, Lines 3-5] "The signal processing unit 15 [commination interval determining unit] a compares [determine magnitude relation] a threshold set in advance for each type of detection information [monitored value] with the detection information detected by the detection sensor 14.").
	Sasao fails to teach when at least one of a load of the bearing and a rotational speed of the bearing increases, the communication interval determining unit increases the threshold.
	However, in the same field of endeavor, Shigeru teaches when at least one of a load of the bearing and a rotational speed of the bearing increases, the communication interval determining unit increases the threshold (Shigeru: [0031] "The detection signal of the rotation speed sensor 32 [rotational speed of the bearing] is processed by a rotation speed detection circuit to be a speed signal. Based on the speed signal, the threshold setting circuit 44 determines an alarm threshold... The determination circuit having such a configuration can change the alarm threshold for detecting an abnormality in real time in accordance with the change in the rotational speed of the axle [communication interval increases threshold], so that it can detect not only high-speed rotation [speed of bearing increases] but also bearing abnormality that occurs at low-speed rotation.").
Sasao, Shigeru, and Martin are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao and Martin to incorporate the teachings of Shigeru to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.
15.	Regarding Claim 5, Sasao, Shigeru, and Martin remains as applied above in Claim 3, and further, Sasao teaches when a rotational speed of the bearing is zero, the wireless transmission unit stops wireless transmission of the temperature information pieces (Martin: [0043] "As an example of operation, consider the monitoring of wheel bearings. The goal is to monitor bearings in motion, therefore, data that is collected while the railcars 38 are motionless [rotational speed is zero] does not contribute to determining the condition of the bearing [wireless transmission unit stops transmission of temperature pieces]. To save power and limit the uninformative temperature information, data may be suppressed when the railcar was not moving. As such, data is only stored in CMU 32 and transmitted to the base station 42, 44 when useful data is found.").
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasao (US 20180038414 A1), in view of Shigeru (JP 2003269447 A), in view of Martin (US 20130342362 A1), and in further view of LeFebvre (US 20070152107 A1).
17.	Regarding Claim 6, Sasao, Shigeru, and Martin remains as applied above in Claim 1, and further, Sasao teaches a diagnosing unit configured to diagnose a state of the machine part based on the data pieces stored in the second storage unit (Sasao: [0066] "Then, the signal processing unit 15a [diagnosing unit] compares the acquired detection information of the detection sensor 14 with the threshold values sequentially [diagnose state of machine part], and determines which temperature range partitioned by the threshold values T1 to T6 the detection information exists. In other words, the signal processing unit 15a determines that the detection information is smaller than T1, or T6 or larger, or determines between which threshold values among T1 to T6 the detection information exists (Step S12)." Note a skilled practitioner would recognize that, in order to process data, it has to be stored at least momentarily.).
	Sasao fails to explicitly teach a second storage unit provided at the carbody and configured to store data pieces of the signals transmitted from the wireless transmission unit.
	However, in the same field of endeavor, LeFebvre teaches a second storage unit provided at the carbody and configured to store data pieces of the signals transmitted from the wireless transmission unit (LeFebvre: [0024] and [0038] "Mounted on the railcar body [provided at the carbody], preferably at a point at about midway between the two railcar trucks is a data control unit 23 [wireless transmission unit] also having a radio/receiver which has the ability to communicate with the radios on the pads 4 on its own railcar together with a microprocessor whose functions will be described hereinafter. The data control unit 23 is linked by cable 23a to a communications device 24 [second storage unit] shown herein as being on top of the railcar, although other positions may be appropriate, depending on factors such as the type of car to which the invention is applied."  Also, "As a conduit, the data control unit 23 passes messages on to the communications device 24 for onward transmission to the locomotive or to other remote receivers and receives, in turn, for the purpose of its own analysis and distribution to the pads, when appropriate, information or instruction as, for example, from the locomotive or from other remote sources." Note a skilled practitioner would recognize that, in order to process data, it has to be stored at least momentarily.).
Sasao, Shigeru, Martin, and LeFebvre are considered to be analogous to the claim invention because they are in the same field of bearing monitoring devices for vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasao, Shigeru, and Martin to incorporate the teachings of LeFebvre to monitor state information of a bearing because it provides the benefit of determining an abnormality of a bearing to prevent damage or failure.

Response to Arguments
18.	Applicant’s arguments with respect to Claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Martin has been applied to teach the amended subject matter of in response to the transmission interval being set to the initial interval, transmitting less than all of the state information detected by the monitoring sensor, and in response to the transmission interval being changed, transmitting all of the state information pieces stored in the storage unit at the time of change of the transmission interval.  Martin is applied in the rejection above as cited in at least [0037] and [0043] to teach transmitting less than all of the state information pieces in response to an initial interval and transmitting all of the state information prices in response to the transmission interval being changed to a narrower interval.
19.	Sasao (US 20180038414 A1), in view of Shigeru (JP 2003269447 A), in view of Martin (US 20130342362 A1), and in further view of LeFebvre (US 20070152107 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
20.	Claims 1 and 3-6 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
21.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Ghoneim (US 20150161825 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663